—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), *634rendered April 10, 1989, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly instructed the jury on the defense of justification and failed to mention the justification defense in the verdict sheet is unpreserved for appellate review (see, CPL 470.05 [2]; People v Colon, 159 AD2d 582; People v Amey, 151 AD2d 490; People v Lopez, 113 AD2d 475, 479). The defendant also failed to preserve for appellate review his objection to the trial court’s failure to provide the jury with a circumstantial evidence charge (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467; People v Alexander, 153 AD2d 507, 509, affd 75 NY2d 979). In any event, we find that neither claim has merit.
Finally, we find that the defendant’s sentence was not excessive (see, People v Farrar, 52 NY2d 302). Rosenblatt, J. P., Miller, O’Brien and Ritter, JJ., concur.